IN THE SUPREME COURT OF IOWA
                              No. 15–0683

                          Filed March 10, 2017


GARY N. PORTER and LORI PORTER,

      Appellees,

vs.

RICHARD L. HARDEN and JANICE HARDEN,

      Appellants.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Wayne County, Paul R.

Huscher, Judge.



      Property owners seek further review of a court of appeals decision

that found a farm tenancy existed and therefore reversed a district court

judgment granting them possession of this property.       DECISION OF

COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT

AFFIRMED.



      Richard L. Harden and Janice Harden, Lineville, pro se appellants.



      Verle W. Norris, Corydon, for appellee.
                                    2

MANSFIELD, Justice.

      This case requires us to determine whether a tenant’s decision to

graze a single horse on the property where the tenant resides is enough

to establish a farm tenancy and trigger the special termination

protections of Iowa Code sections 562.5 through 562.7.      Reading the

statute as a whole, we conclude that land which is not devoted primarily

to the production of crops or the care and feeding of livestock cannot be

the foundation for a chapter 562 farm tenancy. Therefore, we affirm the

judgment of the district court and vacate the decision of the court of

appeals.

      I. Background Facts and Proceedings.

      The essential facts are undisputed. For twenty-four years, Richard

and Janice Harden lived in a home in Wayne County.        Gary and Lori

Porter owned this six-acre property. At some point, Richard Harden filed

a lawsuit claiming he had an oral agreement to buy the property from

Gary Porter, but the district court ruled against him, and in 2014, the

court of appeals affirmed this ruling. See Harden v. Porter, No. 12–2293,

2014 WL 969970 (Iowa Ct. App. Mar. 12, 2014).

      Thereafter, on January 23, 2015, the Porters served the Hardens

with a thirty-day notice seeking to terminate the Hardens’ tenancy of the

property. At the conclusion of the thirty days, the Porters followed up

with a three-day notice to quit and a forcible entry and detainer (FED)

action.    The Hardens filed an answer in the FED action, alleging that

they had a farm tenancy and the Porters had not complied with the legal

requirements for terminating a farm tenancy. See Iowa Code §§ 562.5–.7

(2015) (requiring written notice of termination of a farm tenancy to be

served on or before September 1 for termination the following March 1).
                                        3

The Hardens specifically alleged that they “occupied the property for

agricultural purpose.”

      In addition, the Hardens alleged in their answer that the entire

property consisted of nine acres and the Porters had not sought to

terminate the west three-acre tract that another party—not the Porters—

owned. 1      Further, the Hardens filed a separate action seeking relief

under Iowa Code chapter 560 for various improvements they had

allegedly made to the six-acre property, including $23,435 for rendering

the residence habitable, $24,950 for erecting a metal shed, $25,080 for

providing valuable labor and materials to Gary Porter, and $11,765 for

building and installing an outdoor wood furnace.

      The district court held a hearing in the FED action on March 24.

The parties stipulated that there had been no actual rental agreement,

that the Hardens were residing on the premises and kept one thirty-

eight-year-old horse there, and that the Porters had served a thirty-day

notice to terminate the tenancy.

      The district court granted the Porters’ motion to have the FED case

docketed as an equity case rather than a small claims proceeding.                It

then ruled that the Porters had complied with the general requirements

for terminating a tenancy at will, and that “the keeping of one 38-year-

old horse does not make this a farm tenancy.” The court therefore found

that the Porters were entitled to removal of the Hardens from the

premises at issue. The court ordered, however, that no execution or writ

removal would issue until the Hardens’ action for alleged improvements

to the property had been resolved. See Iowa Code § 560.1. 2


      1The  residence was located on the six acres. The three acres were landlocked
and away from the road.
      2This   provision states,
                                          4

      The Hardens appealed.          They argued that “one older mare” was

sufficient to establish a farm tenancy. They also argued that the FED

action should not have been decided until their action based on the

improvements had also been resolved. Lastly, they maintained that the

owners of the other three acres should have joined in the FED action and

were necessary parties.

      We transferred the case to the court of appeals. That court found

that under the unambiguous statutory language, one pasturing horse

was enough to establish a farm tenancy.              It reasoned that Iowa Code

section 562.1A’s definition of “farm tenancy” indirectly incorporated Iowa

Code section 717.1’s definition of “livestock,” and the latter definition

included “an animal belonging to the . . . equine . . . species.” Iowa Code

§ 717.1(4). On this basis, it found that “an” animal—i.e., one animal—

was sufficient for a farm tenancy. The court of appeals also held that the

exemption for farm tenancies of less than forty acres “where an animal

feeding operation is the primary use of the acreage” did not apply

because the Hardens mainly used the property as a residence, not an

animal feeding operation.          See Iowa Code § 562.6.             Hence, while

conceding that “it may seem absurd to deem this tenancy a farm

tenancy,” the court of appeals concluded the Porters had not complied

with the chapter 562 requirements for termination of the Hardens’

occupancy and reversed the district court’s judgment.

      We granted the Porters’ application for further review.

________________________
             Where an occupant of real estate has color of title thereto and has
      in good faith made valuable improvements thereon, and is thereafter
      adjudged not to be the owner, no execution shall issue to put the owner
      of the land in possession of the same, after the filing of a petition as
      hereinafter provided, until the provisions of this chapter have been
      complied with.
Iowa Code § 560.1.
                                      5

      II. Standard of Review.

      Forcible entry and detainer actions are equitable actions, and

therefore our scope of review is de novo. Iowa Code § 648.15; Horizon

Homes of Davenport v. Nunn, 684 N.W.2d 221, 224 (Iowa 2004). “We give

weight to the district court’s factual findings, but are not bound by

them.” Schaefer v. Schaefer, 795 N.W.2d 494, 497 (Iowa 2011). When

the issue requires statutory interpretation, however, our review is for

correction of errors at law. See Horizon Homes of Davenport, 684 N.W.2d

at 224.

      III. Analysis.

      Subject to certain qualifications, to terminate a farm tenancy, Iowa

law generally requires written notice to be given on or before September 1

with termination to occur the following March 1.          See Iowa Code

§§ 562.5–.7. Our present law derives from legislation enacted in 1939.

See 1939 Iowa Acts ch. 235, § 1 (now codified as amended at Iowa Code

§§ 562.5–.7). In a 1943 decision, we upheld the constitutionality of this

legislation and explained its justification as follows:

             It is quite apparent that during recent years the old
      concept of duties and responsibilities of the owners and
      operators of farm land has undergone a change. Such
      persons, by controlling the food source of the nation, bear a
      certain responsibility to the general public. They possess a
      vital part of the national wealth, and legislation designed to
      stop waste and exploitation in the interest of the general
      public is within the sphere of the state’s police power.
      Whether this legislation has, or will in the future, accomplish
      the desired result is not for this court to determine. The
      legislature evidently felt that unstable tenure lead to soil
      exploitation and waste. The amendment aims at security of
      tenure and it is therefore within the police power of the
      State.

Benschoter v. Hakes, 232 Iowa 1354, 1363–64, 8 N.W.2d 481, 487

(1943). In other words, one objective of this law—which applied equally
                                     6

to tenants and landlords—was to avoid having productive farmland go to

waste by requiring significant advance notice before a change in

possession occurred.

      In Morling v. Schmidt, we decided that the existing law did not

apply to premises used only for grazing rather than growing crops. 299
N.W.2d 480, 481 (Iowa 1980). There, the defendant tenant had placed

cattle on the land for grazing in March or April of each year and would

remove them around November.         Id.   The rest of the year the land

remained vacant. Id. We held that the plaintiff landlord did not have to

comply with the termination provisions of the law, because the statute

then applied only to tenants “occupying and cultivating farms,” Iowa

Code § 562.5 (1979), and “[t]he land in question was not cultivated. It

was used for grazing only.” Morling, 299 N.W.2d at 481.

      However, in 2006, the general assembly amended the law so that it

generally applied to any “farm tenancy,” which was now defined as

follows:

      “Farm tenancy” means a leasehold interest in land held by a
      person who produces crops or provides for the care and
      feeding of livestock on the land, including by grazing or
      supplying feed to the livestock.

2006 Iowa Acts ch. 1077, § 1 (codified at Iowa Code § 562.1A(2) (2015)).

      At the same time, the legislature added a definition of “livestock” to

be utilized for purposes of a “farm tenancy.”      See id. Specifically, the

legislature said, “ ‘Livestock’ means the same as defined in section

717.1.” Id. (codified at Iowa Code § 562.1A(3)).

      Interestingly, Iowa Code section 717.1 is part of chapter 717, a

chapter of the criminal code relating to livestock abuse and neglect.

Section 717.1 defines livestock as follows:
                                     7
      “Livestock” means an animal belonging to the bovine,
      caprine, equine, ovine, or porcine species, ostriches, rheas,
      emus; farm deer as defined in section 170.1; or poultry.

Iowa Code § 717.1(4).

      As noted above, the court of appeals observed that there was no

numerical limitation in the Iowa Code section 717.1 definition of

“livestock”; it could apply to a single animal. Thus, the court of appeals

overturned the district court’s ruling and found that a farm tenancy

could be “premised on the grazing of a single horse.”

      We believe, however, that the court placed too much emphasis on

one phrase—i.e., “an animal”—within a definition, and not enough

emphasis on the entire statute. For example, in U.S. Bank National Ass’n

v. Lamb, we recently pointed out that the “legislative use of terms such

as ‘any’ and ‘all’ often require contextual analysis of surrounding

language to determine their precise meaning.”       874 N.W.2d 112, 116

(Iowa 2016). The same observation can be applied to the term “an.”

      Statutes need to be read as a whole, both in initially determining

whether ambiguity exists and, later, in construing the statute. See Iowa

Ins. Inst. v. Core Grp. of Iowa Ass’n for Justice, 867 N.W.2d 58, 72 (Iowa

2015); see also Iowa Code § 4.1(38) (“Words and phrases shall be

construed according to the context and the approved usage of the

language . . . .”); Des Moines Flying Serv., Inc. v. Aerial Servs. Inc., 880
N.W.2d 212, 221 (Iowa 2016) (“Context is king.”).
      Under Iowa law, a farm tenancy is defined as “a leasehold interest

in land held by a person who produces crops or provides for the care and

feeding of livestock on the land.” Iowa Code § 562.1A(2). While there is

no primary purpose test expressly set forth in the statute, the statute

does require that “the land” be used for producing crops or the care and

feeding of livestock. This could be reasonably interpreted as requiring
                                          8

that the land be mostly or primarily devoted to crops or livestock. “The

land” seems to refer to the entire property, and a primary purpose test

avoids two unreasonable endpoints: (1) that a farm tenancy would not

exist unless every acre were turned over to agricultural use or,

alternatively, (2) that devoting a tiny portion of the property to

agricultural use would bring about a farm tenancy.

      The canon of noscitur a sociis supports such a construction. This

rule provides that the meanings of particular words may be indicated or

controlled by associated words. See Des Moines Flying Serv., 880 N.W.2d

at 221.    Just as we would not conclude that someone with a small

vegetable garden “produces crops . . . on the land” for purposes of Iowa

Code section 562.1A, we think it would be questionable to hold that

someone keeping an old mare at the homestead “provides for the care

and feeding of livestock on the land” within the meaning of the same

statute. See Iowa Code § 562.1A(2).

      From what we can tell, the legislature’s 2006 amendment on farm

tenancies simply borrowed a preexisting definition of livestock that was

already being cross-referenced throughout the Iowa Code. See, e.g., id.

§ 15E.202(2) (2005) (incorporating the section 717.1 definition in the

Iowa Agricultural Industry Finance Act); id. § 159.5(14) (incorporating

the section 717.1 definition in a section outlining the powers and duties

of   the   secretary   of    agriculture);      id.   § 163.3A(1)   (Supp.   2005)

(incorporating the section 717.1 definition in a section on veterinary

emergency preparedness response); id. § 172E.1(2) (2005) (incorporating

the section 717.1 definition in a chapter on dairy cattle sold for

slaughter); id. § 484B.1(6) (incorporating the section 717.1 definition in a

chapter    on   hunting     preserves);   id.     § 501A.102(14)    (Supp.   2005)

(incorporating the section 717.1 definition in the Iowa Cooperative
                                       9

Associations Act); id. § 717D.1(5) (2005) (incorporating the section 717.1

definition in a chapter on animal contest events).           In many of the

contexts where the definition was already being used, the statute

seemingly required more than one animal. See, e.g., id. §§ 15E.205, .209

(describing the eligible recipients of financing from agricultural industry

finance corporations); id. § 163.3A(1) (Supp. 2005) (authorizing the

secretary of agriculture to “provide veterinary emergency preparedness

and response services necessary to prevent or control a serious threat to

the public health, public safety, or the state’s economy caused by the

transmission of disease among livestock”); id. §§ 172E.1–.2 (2005)

(imposing requirements on a “livestock market” that accepts dairy cattle);

id. §§ 484B.11–.12 (requiring game birds and ungulates on a licensed

hunting   preserve   to   be   “free   of   diseases   considered   significant

for . . . livestock”); id. § 501A.501(1) (Supp. 2005) (providing that a

cooperative may be formed and organized “[t]o store or market

agricultural commodities, including . . . livestock”). Thus, as in some of

these other contexts, we think the legislature’s incorporation of the

section 717.1 definition in section 562.1A simply denotes covered

species, and does not establish a no-exceptions, single-animal rule of

qualification.

      Additionally, Iowa Code section 4.1(17) provides that “[u]nless

otherwise specifically provided by law the singular includes the plural,

and the plural includes the singular.” Iowa Code § 4.1(17) (2015). This

should caution us against reading too much into the presence of the

words “a” or “an” in a statute depending on the context. See State v.

Velez, 829 N.W.2d 572, 587 (Iowa 2013) (Wiggins, J., dissenting) (stating

that under the rule in section 4.1(17), “ ‘an’ is not definitively singular or

plural”); see also, e.g., Johnson v. Johnson, 564 N.W.2d 414, 417–18
                                      10

(Iowa 1997) (relying in part on section 4.1(17) in holding that a statute

providing that “[t]he owner and operator of an all-terrain vehicle . . . is

liable” for injury or damage occasioned by the vehicle’s negligent

operation makes both the owner and the operator liable if they are

separate persons).     Here the entire clause—“land held by a person

who . . . provides for the care and feeding of livestock on the land”—

provides needed background and suggests that the focus should be on

how the land is being used overall, not necessarily on whether a single

animal qualifying as “livestock” is grazing on it.

      We also presume that the legislature intended a “reasonable

result.”   Iowa Code § 4.4(3); see Roth v. Evangelical Lutheran Good

Samaritan Soc., 886 N.W.2d 601, 610 (Iowa 2016).        Moreover, when a

statute is ambiguous, we may consider “[t]he object sought to be

attained.” Iowa Code § 4.6(1); see United Suppliers, Inc. v. Hanson, 876
N.W.2d 765, 778 (Iowa 2016). As we have noted, the purpose of the farm

tenancy law was to avoid “waste and exploitation,” such as the idling of a

productive farming operation due to an ill-timed termination.          See

Benschoter, 232 Iowa at 1363–64, 8 N.W.2d at 487. Yet an ironclad rule

that the presence of a single livestock animal could postpone the

termination of a tenancy for (as here) over a year appears to undermine

this statutory objective, rather than serve it. And such a rule would also

introduce possibilities for gamesmanship. It is relatively easy to bring

one animal onto premises temporarily, whereas a bona fide farm requires

much more time and investment. Under the court of appeals’ approach,

even a city dweller who keeps a few chickens in her or his backyard

could become a farm tenant.          See Iowa Code § 717.1(4) (including

“poultry” in the definition of livestock).
                                        11

      The    legislature   is,   of   course,   entitled   to   act   as   its   own

lexicographer, and in this case it did so. See In re J.C., 857 N.W.2d 495,

500 (Iowa 2014). However, when the legislative definition of a term itself

contains ambiguity, we should hesitate before veering too far from the

common meaning of that term. Webster’s Dictionary defines “farm” as a

tract of land “devoted to agricultural purposes” or “devoted to the raising

of animals.”    Farm, Merriam-Webster’s Collegiate Dictionary (10th ed.

2002) (emphasis added). This common meaning also supports a primary

purpose test for a “farm tenancy.” See Charlestown Township v. Fuguet,

366 A.2d 1386, 1387 (Pa. Cmmw. Ct. 1976) (holding that keeping one

horse and one pony does not constitute the “raising, maintenance, or

breeding of livestock” because “the term ‘livestock’ . . . is intended to

refer to a group of cattle, hogs, or horses maintained and utilized in

connection with an agricultural enterprise”).

      One other point should be made.                In 2006, the legislature

exempted acreages of less than forty acres from the termination notice

requirements for farm tenancies.          See 2006 Iowa Acts ch. 1077, § 3

(codified at Iowa Code § 562.6 (2007)). However, in 2013, the legislature

narrowed this exemption to farm tenancies of less than forty acres

“where an animal feeding operation is the primary use of the acreage.”

2013 Iowa Acts ch. 44, § 2 (codified at Iowa Code § 562.6 (2015)). The

court of appeals found that the Porters could not rely on this exemption

because an animal feeding operation was not the primary use of the

acreage.    This highlights, however, an incongruity that the legislature

could not have intended. If the court of appeals is correct, an extensive

animal feeding operation occupying less than forty acres could be

terminated on the thirty days’ notice generally applicable to at-will

leases, but a de minimis animal feeding operation on less than forty acres
                                           12

(assuming no other farming activity) would require at least six months’

notice. See Iowa Code §§ 562.5–.7. This makes no sense and strongly

suggests to us that a de minimis amount of agriculture-related activity

was not to be considered a farm tenancy in the first place.

       For all these reasons, we conclude that merely keeping a single

horse at a residence does not establish a farm tenancy for purposes of

Iowa Code chapter 562.           We do not foreclose the possibility that the

presence of one covered animal could be deemed a farm tenancy in a

different case.     For example, a plot of land devoted to maintaining a

champion stallion could result in a farm tenancy if that was the primary

purpose for which the tenant occupied the land. However, those are not

the facts here. To summarize, while Iowa Code section 717.1(4) defines

“livestock” as “an animal” belonging to certain species, this does not

mean that a farm tenancy under section 562.1A arises every time a

single animal of one of those species is present on the land.                   Reading

section 562.1A’s definition of farm tenancy as a whole we find it to be

ambiguous, and applying the various construction tools described above

we find a primary purpose test to be appropriate. 3


       3As we have discussed in the main text, the primary purpose test refers to the
principal use of the land. Thus, a tenant may be able to meet the test even if she or he
is not engaged in a for-profit enterprise, so long as the land is devoted to raising crops
or grazing livestock. A similar test is used in the zoning context. See Iowa Code
§ 335.2 (providing for a zoning exemption when land is “primarily adapted, by reason of
nature and area, for use for agricultural purposes, while so used”); Kramer v. Bd. of
Adjustment, 795 N.W.2d 86, 92–93 (Iowa Ct. App. 2010). We are unaware that this
standard has proved difficult to administer.
       Moreover, a dispositive “one animal is enough” standard would not necessarily
be easier to administer and, as noted above, would be subject to abuse. How long does
the animal have to be on the land?
       If the legislature wanted us to follow a dispositive “one animal is enough”
standard, it could have written the statute as follows: “ ‘Farm tenancy’ means a
leasehold interest in land that contains any number of feeding or grazing livestock.”
Instead, the statute reads, “ ‘Farm tenancy’ means a leasehold interest in land held by a
person who . . . provides for the care and feeding of livestock on the land, including by
                                          13

       A remand is not necessary in this de novo action.                  The Porters

terminated the tenancy in accordance with the normal procedures for

ending a tenancy at will. As an affirmative defense in this FED action,

the Hardens then alleged they had a farm tenancy and the Porters had

not complied with the farm-tenancy statute.                 The Hardens bore the

burden of proof on this affirmative defense.              See Petty v. Faith Bible

Christian Outreach Ctr., Inc., 584 N.W.2d 303, 306 (Iowa 1998) (indicating

that the tenant bore the burden of proof on any affirmative defenses in

an FED action); Bernet v. Rogers, 519 N.W.2d 808, 810 (Iowa 1994)

(same); Hillview Assocs. v. Bloomquist, 440 N.W.2d 867, 869 (Iowa 1989)

(same).    Thus, it was the Hardens’ burden to prove they had a farm

tenancy within of Iowa Code section 562.1A.                   All they established,

however, was the stipulated fact that they had one thirty-eight-year-old

horse on this property where they resided.                That was insufficient to

demonstrate that the land was primarily devoted to the care or feeding of

livestock. As the district court put it, “[T]he keeping of one 38-year-old

horse does not make this a farm tenancy.”

       The Hardens have raised two additional arguments below and on

appeal.    One is that Iowa Code chapter 560 barred the FED action

altogether. We disagree. Iowa Code section 560.1 states,

             Where an occupant of real estate has color of title
       thereto and has in good faith made valuable improvements
       thereon, and is thereafter adjudged not to be the owner, no
       execution shall issue to put the owner of the land in
       possession of the same, after the filing of a petition as
       hereinafter provided, until the provisions of this chapter
       have been complied with.

________________________
grazing or supplying feed to the livestock.” Iowa Code § 562.1A(2). This longer
definition, we believe, embraces the concept that the land is primarily used for the care
and feeding of livestock. In other words, that is what the tenant is “provid[ing] for” on
“the land.”
                                    14

Iowa Code § 560.1.    Thus, the statute does not prohibit a proceeding

going forward to determine the right to possession, such as an FED

action. See Capital Fund 85 Ltd. P’ship v. Priority Sys., LLC, 670 N.W.2d
154, 159 (Iowa 2003) (describing the purpose of an FED action).        It

merely prohibits the issuance of execution to remove the occupant. Of

course, a judgment for the Hardens in the chapter 560 case could enable

them under some certain circumstances to retain possession. See Iowa

Code § 560.4; In re Estate of Waterman, 847 N.W.2d 560, 568 (Iowa

2014).

      The Hardens also urge that the back three acres also should have

been the subject of the FED action.       Again, we disagree, since the

Hardens concede this parcel is under separate ownership.

      IV. Conclusion.

      For the reasons stated, we vacate the decision of the court of

appeals and affirm the judgment of the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.

      All justices concur except Wiggins, J., who dissents.
                                    15

                                            #15–0683, Porter v. Harden

WIGGINS, Justice (dissenting).

      When a statute’s language is plain and unambiguous, we look no

further than the statute. Zimmer v. Vander Waal, 780 N.W.2d 730, 733

(Iowa 2010).    Here, we have an unambiguous statute, thus it is

unnecessary for us to resort to the rules of statutory construction. Yet,

the majority ignores this principle, and forges ahead with its own

construction of Iowa Code section 562.1A(2) (2015).

      In doing so, the majority opinion disregards the primary tenants of

statutory construction.   In interpreting a statute, we must determine

legislative intent. Auen v. Alcoholic Beverages Div., 679 N.W.2d 586, 590

(Iowa 2004). We determine legislative intent from the words chosen by

the general assembly, not by what the general assembly should or might

have said. State v. Dohlman, 725 N.W.2d 428, 431 (Iowa 2006).

      The majority adds a primary purpose test to Iowa Code section

562.1A(2), when the general assembly did not include a primary purpose

test in the statute. The majority also suggests the phrase “an animal”

contained in the definition of livestock in Iowa Code section 717.1 means

more than one animal for purposes of section 562.1A(2).        By reaching

these conclusions, the majority is manipulating the plain language

chosen by the general assembly to reach what it feels is a just result.

      I understand that the general assembly may not have wanted to

apply section 562.1A(2) to a fact situation such as the one in this case,

but it is the general assembly’s task to write the law to express that

policy, not the court’s. By rewriting the plain language of the statute, the

majority is imposing its policy on the people of this state. Therefore, I

agree with the court of appeals that the plain language of section

562.1A(2) does not include any limiting language to exclude a leasehold
                                     16

where only one horse grazes. Thus, the Porters must comply with the

farm-tenancy-notice requirements under sections 562.5 and 562.7.

      At one time, the Porters grazed cattle and had up to eight horses

on the property.      They claim they pared down their agricultural use

because of this dispute. The primary purpose test as written in to the

statute by the majority will cause needless litigation, leaving courts to

guess whether to apply it at the time the party’s executed the lease or at

the time of its termination.

      Furthermore, the record is devoid of any evidence that the Hardens

were not using “the land” primarily for agricultural purposes with just

one horse, yet the majority still finds section 562.1A(2) does not apply.

The majority leaves open the possibility that one horse may be enough to

create a farm tenancy, but gives no guidance on how a court should

apply this test.     It is anyone’s guess as to what kind of horse would

establish a farm tenancy, perhaps only a special horse—a champion

stallion—as the majority suggests. In this case, the district court must

make this factual finding, not the majority. See Hutchison v. Shull, 878
N.W.2d 221, 237 (Iowa 2016) (requiring a remand for the district court to

find facts when this court interprets a statute differently than the district

court applied it).

      In addition, under the majority’s primary purpose test, it is unclear

whether section 562.1A(2) includes hobby farmers or people who grow

crops and raise livestock for charitable causes. Additionally, how does

the primary purpose test apply to the family who works in the city, but

live in the country to own horses or grow crops for their personal use.

Furthermore, if you earn your principal income off the farm by working

in town, do you meet the majority’s primary purpose test?
                                    17

      The majority attempts to use our zoning law’s primary purpose test

to make its rewritten statutory scheme work. It does not. Zoning laws

generally do not mix residential and commercial uses in the same

property. Thus for zoning purposes it is easy to determine the primary

use. Under this statute, it is not that easy.

      Again, what about the couple who moves their family to rural Iowa

to raise their children with Iowa’s rural farm values. On the farm, the

family cultivates crops and grazes animals. However, the family’s farm

operation does not provide enough income to support the family, so both

parents work outside the farm to supplement their incomes. The plain

language of the statute protects this family. Who knows if the majority’s

rewritten statutory scheme would protect the same family?

      Finally, the majority weakens our criminal laws regarding injury to

livestock found in chapter 717 of the Code.     It is clear the legislative

intent in sections 717.1A and 717.2 was to criminalize livestock abuse

and neglect for abuse or neglect of one or two animals.      See State v.

Wells, 629 N.W.2d 346, 354, 357 (Iowa 2001) (upholding defendant’s

conviction on a single count of livestock neglect for the death of two of

his horses). By manipulating the word “an” in section 717.1(4), a person

could now argue he or she is not guilty of livestock abuse unless it is

more than one or two horses or a special kind of horse.       The general

assembly clearly did not contemplate this result.

      In summary, I would apply the statute as written and not go

through the mental gymnastics used by the majority to reach this result.

The majority decision creates more uncertainty than it resolves.       For

these reasons, I dissent.